I dissent from the conclusion reached by Mr. Justice Watts in this case to this extent:
I think, for the reasons advanced by his Honor, Judge Featherstone, that the trust is a valid one, and to the authorities cited by him I add the case of Harter v. Johnson,122 S.C. 96; 115 S.E., 217.
I agree with Mr. Justice Watts in his conclusion that the trustee, the City of Columbia, in the plan proposed, is not complying with the purposes of the trust.
What the creator of the trust intended was that the trustee should establish, upon the real estate devised, an institution in which the children, male and female, of indigent white persons living in or near the City of Columbia, should be trained in domestic service. That this referred to a service in which they would be employed and paid for, after the training had been completed, is demonstrated by the phrase, *Page 286 
"thus enabling them to gain an honest livelihood or support for themselves and be efficient and useful when so employedin families."
The City of Columbia, having accepted the trust, must see that it is fulfilled, or surrender it. It is the duty of the Court to see that this is done, and to appoint a new trustee should the present trustee fail in its duty.
We may think that the trust is impracticable and unwise, but we cannot anticipate the conclusion that it is impossible of fulfillment. The property was that of the testatrix and she had the power of disposing of it according to her will, if not opposed to law; and, until by experiment it shall have been shown to be impossible of enforcement, the testatrix is, at least, entitled to that experiment.
The trust answers every requirement of a charitable trust, upon its face, is not in conflict with any provision of constitutional or statutory law, and is not opposed to any principle of public policy that I can conceive.
Even if it should be positively ascertained that the trust as outlined by the founder is so impracticable as to be impossible of enforcement, it does not necessarily follow that a reversion to the estate of the founder is the result. the trust will still be under the control of the Court to make such disposition of it as will comport with the evident purpose of the founder.
I think that the decree should be modified to conform herewith, and that the case should be remanded to the Circuit Court and held there, the administration of the trust being under the supervision and control of the Court.